1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   MICHAEL CEBELL,                                    Case No.: 1:21-CV-00164-DAD-JLT

11                  Plaintiff,                          ORDER GRANTING UNOPPOSED MOTION
                                                        FOR LIMITED DISCOVERY
12          v.                                          (Doc. 17)

13   UNUM LIFE INSURANCE COMPANY
     OF AMERICA,
14
15                  Defendant.
16
17          In their joint scheduling report, the plaintiff reported that he believed he may need to conduct
18   limited discovery. (Doc.12 at 5) In response, the Court ordered the defendant to lodge the
19   administrative record. (Doc. 14). The Court directed the plaintiff to file a motion for discovery if,
20   after review of the administrative record, he believed that discovery was warranted. Id.
21          The plaintiff filed a motion for limited discovery. (Doc. 17) In the motion, he seeks to
22   propound one production request for the “entire claim file/Administrative Record.” Id. at 18.The
23   defense has filed an non-opposition to the motion providing that the plaintiff is required to file a
24   separate motion to add extrinsic evidence to the record and reserving its right to object to the
25   introduction of this evidence (Doc. 18 at 2).
26          Though the Court will grant the plaintiff the right to conduct the discovery he describes,
27   whether the record will be amended to add any extrinsic evidence is a question that will depend on the
28   information obtained and whether the relevant authorities allow for it. Thus, the Court ORDERS:
1             1.       The plaintiff may propound a document request seeking, “The entire claim

2    file/Administrative Record related to Mr. Cebell’s claim for short-term disability benefits under the

3    Hocking Denton Palmquist short-term disability plan.”1

4             2.       Counsel SHALL file an amended joint scheduling report proposing updated dates no

5    later than July 23, 2021. After it reviews the report, the Court will determine whether a hearing is

6    needed or whether it can issue a scheduling order without a hearing.

7
8    IT IS SO ORDERED.

9        Dated:       July 9, 2021                                   _ /s/ Jennifer L. Thurston
10                                                         CHIEF UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
       The Court notes that the defendant has already produced the administrative record to the plaintiff. (Doc. 18 at 2)
     Thus, presumably, the plaintiff is seeking only any documents that appear to be missing from the administrative
     record, rather than seeking another copy of the record already produced.
